DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 9 and 19 are objected to because of the following informalities:  
a.	Claims 9 and 19, line 2, each: the term “(“VTOL”)” should be rewritten as --(VTOL)--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	Claims 2 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 2, lines 2-3, recites the limitation “each motor support arm rotatably couples a specific propulsion assembly to a specific corresponding hinge from the plurality of hinges” which renders the claim vague and indefinite. It is unclear as to whether the “specific propulsion assembly” is a part of or separate from the plurality of propulsion assemblies as positively recited in claim 1. The examiner suggests that the term “a specific propulsion assembly” to be replaced with “a specific propulsion assembly of the plurality of propulsion assemblies” to obviate such indefiniteness. Similarly, claims 11, 16 and 17 are unclear for the same reasons. 
	Claims not addressed are rejected base on their dependency from a rejected base claim. 



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-6, 8, 10-12, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (US 2018/0327092 A1), hereinafter “Deng”.
7.	Regarding Claim 1, Deng discloses an aircraft (Abstract, FIGS. 2A-6C; aircraft 200); comprising:
	a main body (para. [0077]; main body 202);
	a plurality of propulsion assemblies (para. [0078]; propulsion units 208); and
	a plurality of hinges (paras. [0079]-[0080]; hinges 206), wherein each of the plurality of propulsion assemblies is rotatably coupled to the main body using a hinge from the plurality of hinges (para. [0079] and FIGS. 2A-2C).
8.	Regarding Claim 2, Deng discloses the aircraft of claim 1, further comprising:
	a plurality of motor support arms (204), wherein each motor support arm rotatably couples a specific propulsion assembly to a specific corresponding hinge from the plurality of hinges (para. [0078] and FIGS. 2A-2C).
9.	Regarding Claim 3, Deng discloses the aircraft of claim 2, wherein each of the plurality of motor support arms can rotate the specific propulsion assembly towards the main body to a storage configuration and can rotate the specific propulsion assembly away from the main body to a flight configuration (para. [0052] and [0081]).
10.	Regarding Claim 4, Deng discloses the aircraft of claim 1, further comprising:
	four motor support arms (204-1/204-2/204-3/204-4), wherein each motor support arm rotatably couples a specific propulsion assembly (208-1/208-2/208-3/208-4) to a specific corresponding hinge (206-1/206-2/206-3/206-4) from the plurality of hinges and increases a span of the aircraft (200) when in a flight configuration (FIGS. 2A-2C, 3A-B, 4A and 5A).
11.	Regarding Claim 5, Deng discloses the aircraft of claim 1, wherein at least two propulsion assemblies (208-1/208-2) from the plurality of propulsion assemblies (208) are rotatably coupled the main body (202).
12.	Regarding Claim 6, Deng discloses the aircraft of claim 1, wherein each of plurality of propulsion assemblies (208) includes a motor and a plurality of blades (para. [0078]).
13.	Regarding Claim 8, Deng discloses the aircraft of claim 1, wherein the aircraft is a drone (Abstract).
14.	Regarding Claim 10, Deng discloses the aircraft of claim 1, wherein the aircraft does not include any surface actuators (paras. [0005] and [0070]; with consideration of the motor arms 204 being manually opened and closed (i.e. folded and unfolded), aircraft 200 as seen in FIGS. 2A-6C is free of any surface actuators).
15.	Regarding Claim 11, Deng discloses a drone have a flight configuration and a storage configuration (Abstract, paras. [0052], [0081] and FIGS. 2A-6C), the drone (200) comprising:
	a main body (202); 
a plurality of propulsion assemblies (208); 
a plurality of hinges (206); and 
a plurality of motor support arms (204), wherein each motor support arm (204-1/204-2/204-3/204-4) rotatably couples a specific propulsion assembly (208-1/208-2/208-3/208-4) to a specific corresponding hinge (206-1/206-2/206-3/206-4) to allow the drone to transition from the flight configuration (FIGS. 2A-2B), to the storage configuration (FIG. 2D) where the plurality of propulsion assemblies (208) are rotated towards the main body (202), and back to the flight configuration where the plurality of propulsion assemblies (208) are rotated away (FIGS. 2A-2B) from the main body (202).
16.	Regarding Claim 12, Deng discloses the drone of claim 11, wherein at least a portion of the plurality of the motor support arms (204) increase a span of the drone (200) when the drone is in the flight configuration (FIGS. 2A-2C, 3A-B, 4A and 5A).
17.	Regarding Claim 14, Deng discloses the drone of claim 11, wherein the drone does not include any surface actuators (paras. [0005] and [0070]; with consideration of the motor arms 204 being manually opened and closed (i.e. folded and unfolded), aircraft 200 as seen in FIGS. 2A-6C is free of any surface actuators).
18.	Regarding Claim 15, Deng discloses a method (Abstract, paras. [0009] and [0053]) comprising:
	rotating, a plurality of propulsion assemblies (208) away from a main body (202) of an aircraft (200) to transition the aircraft from a stored configuration to a flight configuration (paras. [0052], [0081]; and operating the aircraft while the aircraft is in the flight configuration (para. [0182]; operating aircraft via flight controller 2104 while aircraft 200 is in the flight configuration such as the configuration as seen in FIGS. 2A-2B, 3A-3B, 4A and 5A).
19.	Regarding Claim 16, Deng discloses the method of claim 15, wherein the aircraft includes a plurality of motor support arms (204) and each motor support arm (204-1/204-2/204-3/204-4) rotatably couples a specific propulsion assembly (208-1/208-2/208-3/208-4) to a specific hinge (206-1/206-2/206-3/206-4) on the main body (202) of the aircraft (200).
20.	Regarding Claim 17, Deng discloses the method of claim 15, wherein the aircraft includes four motor support arms (204-1/204-2/204-3/204-4) and each motor support arm (204-1/204-2/204-3/204-4) rotatably couples a specific propulsion assembly (208-1/208-2/208-3/208-4) to a specific corresponding hinge (206-1/206-2/206-3/206-4) on the main body (202) of the aircraft (200) and increases a span of the aircraft when the aircraft is in the flight configuration (FIGS. 2A-2C, 3A-B, 4A and 5A).
21.	Regarding Claim 18, Deng discloses the method of claim 15, wherein at least two propulsion assemblies (208-1/208-2/208-3/208-4) from the plurality of propulsion assemblies (208) are rotatably coupled the main body (202).
22.	Regarding Claim 20, Deng discloses the method of claim 15, wherein the aircraft does not include any surface actuators (paras. [0005] and [0070]; with consideration of the motor arms 204 being manually opened and closed (i.e. folded and unfolded), aircraft 200 as seen in FIGS. 2A-6C is free of any surface actuators).

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
24.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2018/0327092 A1).
25.	Regarding Claim 7, Deng discloses the aircraft of claim 6.
	Deng is silent regarding the electric motors being specifically electric. 
	The examiner takes Official Notice that electric motors are well-known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used electric motors as the examiner takes Official Notice that motors being electric are well-known in the art, for the predictable advantage of providing clean, cost effective and efficient thrust generating means for an aircraft. 

26.	Claim(s) 9, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2018/0327092 A1), in view of Moshe (US 9821909 B2).
27.	Regarding Claim 9, Deng discloses the aircraft of claim 1.
	Deng is silent regarding the aircraft is specifically a VTOL.
	Moshe discloses an aircraft (Moshe Abstract and FIG. 1A) wherein the aircraft is a vertical take-off and landing vehicle (VTOL) (FIGS. 5-6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Deng as taught by Moshe such that the aircraft is a VTOL vehicle, for the predictable advantage of allowing an aircraft to have increased flexibility and maneuverability in performing take-off, landing and during flight. 
28.	Regarding Claim 13, Deng discloses the drone of claim 11.
	Deng is silent regarding the drone is configured for a vertical take-off from a perched position.
	Moshe discloses a VTOL drone (Moshe Abstract, c. 3, ln. 22-25 and FIGS. 1-6) wherein the aircraft is configured for a vertical take-off from a perched position (VTOL drone 100 configured for a vertical take-off from a perched position as seen in FIG. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Deng to use the arrangement of Moshe, as a known arrangement of a vertical take-off from a perched position for the purpose of providing means such that a drone is capable of taking off from the ground without the need of a runway or a substantial amount of surface area and thereby enhancing the flexibility and usability of the drone. 
29.	Regarding Claim 19, Deng discloses the method of claim 15.
Deng is silent regarding the aircraft is specifically a VTOL.
	Moshe discloses an aircraft (Moshe Abstract and FIG. 1A) wherein the aircraft is a vertical take-off and landing vehicle (VTOL) (FIGS. 5-6).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention Deng as taught by Moshe such that the aircraft is a VTOL vehicle, for the predictable advantage of allowing an aircraft to have increased flexibility and maneuverability in performing take-off, landing and during flight. 



    

	


Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Yang (2020/00789495 A1), Sugaki et al. (US 2019/0112025 A1), Blakstad et al. (US 2021/0078704 A1), Goldstein (US 2016/0186520 A1), Chen et al. (US 2019/0084673 A1), Tian et al. (US 2018/0105254 A1), Liu et al. (US 2020/0277040 A1), Caubel (US 2019/0071178 A1), Baek et al. (US 2018/0354620 A1), Du et al. (US 2017/0183081 A1), Perini et al. (US 2020/0164978 A1), Reddy et al. (US 2019/0077503 A1), Harris (US 2018/0118322 A1), Mintchev et al. (US 2016/0122016 A1), Xiao et al. (Us 2020/0130803 A1), Hesse (US 2017/0088291 A1), Zheng et al. (US 2019/0193844 A1), Kuntz (US 7959104 B2), Bernard (US 2020/0324885 A1) and Nilson (US 10870477 B1) discloses foldable aircrafts. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	
	
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642